Citation Nr: 0019620	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-15 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals, left thigh 
gunshot wound, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.R.


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1969.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1996 by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In December 1998, the Board 
remanded this case in order to obtain additional medical 
evidence.

In April 2000, the RO denied entitlement to service 
connection for left hip arthritis as secondary to the 
veteran's service-connected left hip gunshot wound residuals.  
That issue has not been developed for appellate review, and 
is not before the Board at this time; concomitantly, the 
Board's discussion herein with regard to the veteran's 
service-connected left thigh gunshot wound residuals does not 
encompass arthritis as a residual thereof.

In a statement dated in June 2000, the veteran presented 
argument that could be interpreted as possible disagreement 
with the RO's denial of service connection for arthritis as 
secondary to his service-connected left thigh gunshot wound 
residuals.  This matter is referred to the RO for action as 
appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Left thigh gunshot wound residuals have been deemed to be 
productive of moderately severe impairment.

3.  Left thigh gunshot wound residuals are not shown to be 
productive of more than moderately severe impairment.

4.  Left thigh scars are well healed and nontender, and are 
not shown to impair left lower extremity use.



CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no greater than 
30 percent, for left thigh gunshot wound residuals are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.56, 
4.71a, 4.118, Diagnostic Codes 5313, 5315, 7803, 7804, 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded in accordance with the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, his claim is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has not 
alleged that any records of probative value that could be 
obtained, and which have not already been associated with his 
claims folder or otherwise sought, are available.  The Board 
therefore finds that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection for a disorder characterized as gunshot 
wound, left thigh, muscle damage Group XV, was granted by the 
New Orleans, Louisiana, RO in a September 1970 rating 
decision, based on the report of a June 1970 VA examination.  
The RO noted that the gunshot had entered the lateral aspect 
of the veteran's left thigh and had exited on the medial 
aspect.  A 20 percent rating was assigned, affective as of 
December 6, 1969, the first day following the veteran's 
separation from active service.  That rating has remained in 
effect since that date, and is protected.  

The severity of a service-connected disorder is ascertained, 
for VA rating purposes, by the application of rating criteria 
set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999) (Schedule).  In September 1970, the RO 

utilized the criteria listed in Diagnostic Code 5315, which 
are applicable to injuries to Muscle Group XV.  Under those 
criteria, an injury to Muscle Group XV that was rated as 20 
percent disabling was deemed to be productive of moderately 
severe impairment.

The report of the most recent VA examination of the veteran, 
which was conducted in May 1999, notes that he incurred a 
through-and-through gunshot wound to the left posterior 
lateral anterior thigh, but that "this involved primarily 
[G]roup 13 muscles, with possibly minimal involvement of 
[G]roup 15 muscles."  The severity of an injury to Group XIII 
muscles is ascertained by the application of criteria 
delineated in Diagnostic Code 5313, under which moderately 
severe impairment is assigned a 30 percent rating.  The 
initial injury was deemed to be moderately severe (thereby 
providing the basis for the 20 percent rating under 
Diagnostic Code 5315); the evidence does not demonstrate that 
the veteran's left thigh gunshot wound residuals improved 
between 1970, when the determination of moderately severe 
impairment was made, and the present.  It therefore follows 
that his disability is still moderately severe.  It also 
follows that, inasmuch as ratings are based on symptoms (see, 
e.g., 38 C.F.R. § 4.14), his service-connected left thigh 
gunshot wound residuals, which have been found to involve 
Muscle Group XIII, are 30 percent disabling, with the 
application of the rating criteria for Muscle Group XIII 
(Diagnostic Code 5313).

Having determined that a 30 percent rating is appropriate 
under Diagnostic Code 5313, the Board must next determine 
whether a rating greater than 30 percent can be assigned.  
Under Diagnostic Code 5313, a rating in excess of 30 percent 
(that is, a 40 percent rating) is appropriate for severe 
impairment of Muscle Group XIII.  The Board finds that this 
criterion is not met.  The report of the May 1999 VA 
examination, while noting the veteran's complaints of left 
lower extremity pain and resultant industrial impairment, 
also notes that strength and muscle tone of all major muscle 
groups in the left lower extremity was within normal limits.  
No fasciculations were observed; the veteran was able to 
stand on his heels and toes, 

and do complete deep knee bends.  Pain and touch sensation 
was intact in the left lower extremity, with all major 
dermatomes and all major peripheral nerve distributions 
tested.  The examiner noted that there was no objective 
evidence of any residual neurologic deficit, and commented 
that the veteran "does describe pain and fatigue secondary to 
this wound involving the thigh muscles, which would qualify 
this wound as a moderate injury...."

The report of a VA orthopedic examination also conducted in 
May 1999 presents similar findings.  The report notes that 
the initial injury was to the thigh muscle, and that there 
were no associated injuries to the bone, nerve or vascular 
structures.  It also shows that the veteran did not walk with 
a limp, and stood with a level pelvis and level shoulders.  
In particular, it notes that the veteran "presents symptoms 
of pain in the anterior thigh and his activities are being 
limited by fatigue because of pain[;] so far he has not 
demonstrated an inability to move the joint through a portion 
of its range, but the onset of his pain and the rest required 
to relieve it interferes with his daily living, particularly 
his work."  

The Board accordingly concludes that the preponderance of the 
evidence does not demonstrate that the veteran's left thigh 
gunshot wound residuals are productive of more than 
moderately severe impairment, under the provisions of 
Diagnostic Code 5313 and 38 C.F.R. § 4.56(d)(3)(iii) (1999).  
It must be reiterated that these residuals were characterized 
as "moderate" on recent examination.  In addition, the Board 
does not find that a separate, compensable evaluation for the 
resultant left thigh scars is appropriate; see Esteban v. 
Brown, 6 Vet. App. 259 (1994).  A compensable rating is 
warranted for superficial scars that are poorly nourished and 
which repeatedly ulcerate (Diagnostic Code 7804), that are 
tender and painful on objective demonstration (Diagnostic 
Code 7805).  A compensable rating is also possible for scars 
that limit the function of the body part affected (Diagnostic 
Code 7806).  The report of the May 1999 examination 
characterizes the left thigh entrance wound scar as well 
healed, while the report of the May 1999 orthopedic 
examination notes that none of the veteran's left thigh scars 
showed signs of either 

acute or chronic inflammation.  It also notes that sensory 
evaluation "in this area produces a mixed response[;] the 
patient had some hypalgesia and hypesthesia surrounding the 
surgical scars."  Neither these reports, nor any other 
evidence, however, indicates that these scars were either 
poorly nourished or repeatedly ulcerated, were either tender 
or painful, or in any manner limited left lower extremity 
function.

In brief, the Board finds that the preponderance of the 
evidence is against finding that a rating greater than 30 
percent for the veteran's service-connected left thigh 
gunshot wound residuals can be awarded.  To that extent, his 
claim fails.


ORDER

A rating of 30 percent, but no greater than 30 percent, for 
residuals, left thigh gunshot wound, is granted, subject to 
the laws and regulations governing the disbursement by VA of 
monetary benefits.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

